COURT OF APPEALS                             ' (J        S
                       FIFTH   DISTRICT OF TEXAS
                                AT DALLAS                          A }L      g %- / Q6> I ~C *

STEVEN J.   SHIELDS,

            APPELLANT,

V.                                                          NO.    05-88-00397 -CV


METORPOLITAN NATIONAL BANK -
FARMERS BRANCH,

            APPELLEE.



                                     ORDER


     The     Court   has     been     notified       that     a     petition          for

bankruptcy    has    been    filed    in    a     federal    bankruptcy          court

concerning    appellant      Steven    J.        Shields.         Pursuant       to       11

U.S.C.    § 362, further action in this cause is automatically

stayed.

     Accordingly, for administrative purposes, this cause is
ABATED    and will    be    treated   as     a    closed    case.         It may          be

reinstated on prompt motion by any party showing that the
stay has been lifted and specifying what further action, if
any, is required from this Court.
     April 10, 1989